Exhibit 10.06
WARRANT PURCHASE AND REGISTRATION RIGHTS AGREEMENT
          This Warrant Purchase and Registration Rights Agreement, dated as of
September 23, 2008, between BROOKSIDE TECHNOLOGY HOLDINGS CORP., a Florida
corporation (together with its successors, the “Company”), those Persons
identified as the “Stockholders” on the signature page of this Agreement
(collectively the “Stockholders” and, individually, a “Stockholder”); and
CHATHAM CAPITAL MANAGEMENT III, LLC, (“Chatham Capital”), not individually but
as agent for CHATHAM INVESTMENT FUND III, LLC (“Chatham II”) and CHATHAM
INVESTMENT FUND QP III, LLC, (“Chatham QP II”, and together with Chatham Capital
and Chatham II and any successors or assign of Chatham Capital, Chatham II or
Chatham QP II, the “Warrantholders” and each, a “Warrantholder”).
          WHEREAS, in connection with the Warrantholders entering into that
certain Credit Agreement dated as of September ___, 2008 (as amended, restated,
supplemented and otherwise modified from time to time (the “Credit Agreement”),
by and among the Company and the other parties named as “Borrowers” therein, the
other persons designated as “Credit Parties” therein, the financial institutions
designated as “Lenders” therein, and Chatham Capital Management III, LLC, a
Georgia limited liability company, as Agent (“Agent”), the Company has issued
those certain Warrants, dated on or about the date hereof, in favor of each
Warrantholder, entitling the Warrantholders to purchase in the aggregate up to
140,930,835 shares of Company’s Common Stock, $.001 par value (as described more
particularly below, its “Common Stock”), subject to adjustment as set forth
therein;
          WHEREAS, the Company is issuing the Warrants contemporaneously with
the execution and delivery of this Agreement;
          WHEREAS, the Stockholders, on a fully diluted basis, that is, assuming
conversion of all shares of Preferred Stock to Common Stock and the exercise of
all Warrants and Options owned by the Stockholders, are (or would be) the record
and beneficial owners of 474,207,168 shares of Common Stock and are joining in
this Agreement at the Warrantholder’s request.
          NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1 Definitions. Unless otherwise defined herein, in the
Warrants or in the Credit Agreement, the following terms used in this Agreement
shall have the meanings specified below.

 



--------------------------------------------------------------------------------



 



          “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
          “Common Stock” means any class of shares of the Company’s common
equity or any other class of stock of the Company having a right to participate
with the common equity in the distribution of the Company’s remaining assets
upon liquidation.
          “Conversion Shares” means (i) any shares of Stock or other securities
issuable or issued upon the exercise of the Warrants and (ii) any shares of
Stock or other securities issuable or issued with respect to any of such shares
or other securities referred to in clause (i) upon the conversion thereof into
shares of Stock, other securities or by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise; provided that any of such
securities shall cease to be Conversion Shares when such securities shall have
(x) been disposed of pursuant to a Public Sale or (y) ceased to be outstanding.
          “Exchange Act” means the Securities Exchange Act of 1934, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time. Reference to a
particular section of the Securities Exchange Act of 1934 shall include a
reference to the comparable section, if any, of any such successor federal
statute.
          “Initiating Holders” has the meaning set forth in Section 3.1 hereof.
          “Other Shares” has the meaning set forth in Section 3.1(f).
          “Person” means a corporation, an association, a partnership, an
organization, a business, an individual, a government or a subdivision thereof
or a governmental agency.
          “Public Sale” means any sale of Common Stock to the public pursuant to
an offering registered under the Securities Act or to the public through a
broker, dealer or market maker pursuant to the provisions of Rule 144 (or any
successor provision then in effect) adopted under the Securities Act.
          “Registrable Securities” means any Conversion Shares until the date
(if any) on which such Conversion Shares shall have been transferred or
exchanged and new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force.
          “Registration Expenses” means all expenses incident to the Company’s
performance of or compliance with Sections 3.1 through 3.5 hereof, including
(i) all registration, filing and NASD fees, (ii) all fees and expenses of
complying with securities or blue sky laws, (iii) all word processing,
duplicating and printing expenses, (iv) all messenger and delivery expenses,
(v) the fees and disbursements of counsel for the Company and of its independent
public accountants, including the expenses of any special audits or “cold
comfort” letters required by or incident to such performance and compliance,
(vi) the fees and disbursements of any one counsel and one accountant retained
by holders of a majority in interest of Registrable Securities being registered
(or, in the case of any registration effected pursuant to Section 3.1, as

2



--------------------------------------------------------------------------------



 



the Initiating Holders shall have selected to represent all holders of the
Registrable Securities being registered), (vii) premiums and other costs of
policies of insurance (if any) against liabilities arising out of the public
offering of the Registrable Securities being registered if the Company desires
such insurance and (viii) any fees and disbursements of underwriters customarily
paid by issuers or sellers of securities, but not including underwriting
discounts and commissions and transfer taxes, if any, provided that, in any case
where Registration Expenses are not to be borne by the Company, such expenses
shall not include (i) salaries of the Company personnel or general overhead
expenses of the Company, (ii) auditing fees, (iii) premiums or other expenses
relating to liability insurance required by underwriters of the Company or (iv)
other expenses for the preparation of financial statements or other data, to the
extent that any of the foregoing either is normally prepared by the Company in
the ordinary course of its business or would have been incurred by the Company
had no public offering taken place.
          “Restricted Securities” means the Stock held by the Stockholders, the
Warrants, the Conversion Shares and any securities obtained upon exchange for or
upon conversion or transfer of or as a distribution on the Warrants, the
Conversion Shares or any such securities; provided that particular securities
shall cease to be Restricted Securities when (x) such securities shall have been
disposed of pursuant to a Public Sale, (y) been otherwise transferred or
exchanged and new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force or (z) ceased to be
outstanding. Whenever any particular securities cease to be Restricted
Securities, the holder thereof shall be entitled to receive from the issuer
thereof or its transfer agent, without expense (other than transfer taxes, if
any), new securities of like tenor not bearing a legend of the character set
forth in Section 2.2.
          “Securities Act” means the Securities Act of 1933, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time. Reference to a particular section of
the Securities Act of 1933 shall include a reference to the comparable section,
if any, of any such similar federal statute.
          “Stock” means all issued and outstanding capital stock of the Company
including, without limitation, the Common Stock and any securities convertible
into such capital stock.
          “Warrant” means any and all warrants to purchase Stock originally
issued to the Warrantholders and as such Warrant(s) may be transferred or
otherwise assigned, but only to the extent not theretofore exercised, redeemed
or expired in accordance with their respective terms.
          “Warrantholder” has the meaning set forth in the introductory
paragraph (and for purposes of Section 2.8 shall include any Person that held a
Warrant that was redeemed pursuant to its terms).
          “Warrant Securityholder” means at any time any Warrantholder and/or
any holder of Conversion Shares.
          All references herein to “days” shall mean calendar days unless
otherwise specified.

3



--------------------------------------------------------------------------------



 



ARTICLE II
TRANSFER OF SHARES; PAYMENTS TO WARRANTHOLDER
          SECTION 2.1 General. Each Stockholder and Warrantholder agrees that
except as otherwise required by law, such Stockholder and Warrantholder shall
not transfer or attempt to transfer any of its shares of Stock at any time to
any Persons without fully complying with each of the terms and conditions of
this Agreement.
          SECTION 2.2 Restrictions on Transfer; Legend on Certificates.
(a) Except as otherwise provided in this Agreement, Restricted Securities shall
not be transferable except (i) pursuant to an effective registration statement
under the Securities Act, (ii) pursuant to Rule 144 or 144A (or any successor
provisions) under the Securities Act or (iii) pursuant to a transaction that is
otherwise exempt from the registration requirements of the Securities Act.
          (b) Unless otherwise expressly provided herein, each certificate for
Restricted Securities and each certificate issued in exchange for or upon
transfer of any thereof shall be stamped or otherwise imprinted with a legend in
substantially the following form:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR OFFERED FOR SALE UNLESS
REGISTERED UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE ALSO SUBJECT TO AND HAVE THE BENEFIT OF THE WARRANT
PURCHASE AND REGISTRATION RIGHTS AGREEMENT, DATED AS OF SEPTEMBER ___, 2008,
BETWEEN BROOKSIDE TECHNOLOGY HOLDINGS CORP. AND THE WARRANTHOLDERS LISTED ON THE
SIGNATURE PAGES THEREOF, (AMONG OTHERS), AS AMENDED FROM TIME TO TIME, A COPY OF
WHICH IS ON FILE WITH BROOKSIDE TECHNOLOGY HOLDINGS CORP.
          (c) Any other provision of this Agreement to the contrary
notwithstanding, no transfer of any Restricted Securities other than pursuant to
a Public Sale may be made to any Person unless such Person shall have agreed in
writing that such Person, as a holder of Restricted Securities, and the
Restricted Securities it acquires shall be bound by and be entitled to the
benefits of all the provisions of this Agreement applicable to such Restricted
Securities (and upon such agreement such Person shall be entitled to such
benefits). Any purported transfer of Restricted Securities without compliance
with the applicable provisions of this Agreement shall be void and of no effect,
and the purported transferee shall have no rights as a Warrantholder under this
Agreement. In the event of such non-complying transfer, the Company shall not
transfer any such Restricted Securities on its books or recognize the purported
transferee as a

4



--------------------------------------------------------------------------------



 



Stockholder or a Warrantholder, as the case may be, for any purpose, until all
applicable provisions of this Agreement have been complied with.
          (d) The restrictions on transfer provided in Section 2.2(a) shall not
be applicable to (i) any transfer in compliance with federal and all applicable
state securities laws to an Affiliate of the holder of Restricted Securities,
from an Affiliate of such holder to such holder or between Affiliates of such
holder (if any such Affiliate to whom shares of Restricted Securities have been
transferred by a holder thereof ceases to be an Affiliate of such holder of
Restricted Securities, such Restricted Securities shall immediately be
transferred back to the transferor thereof), (ii) any transfer upon the death of
any holder of Restricted Securities to such holder’s executors, administrators
or testamentary trustees, (iii) any transfer to a trust the beneficiaries of
which include only the holder of such Restricted Securities or such holder’s
spouse, parents, siblings or descendants or (iv) any transfer by the holder in
connection with the grant of a participation interest in the Loan Agreement (any
transferee referred to in (i), (ii), (iii) or (iv) above being referred to
herein as a “Permitted Transferee”); provided that no such transfer shall be
made to any Permitted Transferee unless such Permitted Transferee shall have
agreed in writing that such Permitted Transferee, as a Stockholder or
Warrantholder (as the case may be), and the Warrants or Conversion Shares it
acquires shall be bound by and be entitled to the benefits of all the provisions
of this Agreement applicable to Warrants or Conversion Shares (as the case may
be), and upon such agreement such Permitted Transferee shall be entitled to such
benefits.
          SECTION 2.3 Tag-Along Rights. (a) If any Stockholder or any of its
Affiliates (any such Person for purposes of this Section 2.3, the “Transferor”)
wishes, in a single transaction or a series of related transactions, to transfer
shares of its Stock to any Person ( the “Transferee”) for cash and/or non-cash
consideration in an aggregate amount equal to One Million Dollars ($1,000,000)
or more, the Transferor shall first give to the Company and each Warrantholder
written notice (a “Transfer Notice”), executed by it and the Transferee and
containing (i) the class and the number of shares of Stock that the Transferee
proposes to acquire from the Transferor, (ii) the name and address of the
Transferee, (iii) the proposed purchase price, terms of payment and other
material terms and conditions of such proposed transfer, (iv) an estimate, in
the Transferor’s reasonable judgment, of the fair market value of any non-cash
consideration offered by the Transferee and (v) an offer by the Transferee or
Transferor to purchase, upon the purchase by the Transferee of any shares of
Stock owned by the Transferor and for the same per share consideration, that
number of Conversion Shares (or if such number is not an integral number, the
next integral number which is greater than such number) of each Warrantholder
which shall be the product of (x) the aggregate number of Conversion Shares
either then owned, or issuable upon exercise of the Warrants, by such
Warrantholder and (y) a fraction, the numerator of which shall be the number of
shares of Stock indicated in the Transfer Notice as subject to purchase by the
Transferee and the denominator of which shall be the sum of (A) the total number
of shares of Stock then owned by the Transferor and its Affiliates plus (B) the
total number of Conversion Shares either then owned, or issuable upon exercise
of the Warrants then owned, by the Warrantholders. The Warrantholders shall have
the right, for a period of twenty (20) days after the Transfer Notice is given,
to accept such offer in whole or in

5



--------------------------------------------------------------------------------



 



part, exercisable by delivering a written notice to the Transferor and the
Company within such twenty (20) day period, stating therein the number of shares
of Stock (which may be the number of shares set forth in the offer by the
Transferor or Transferee, as the case may be, or a portion thereof) to be sold
by the Warrantholders to the Transferor or Transferee, as the case may be. Prior
to the earlier of (x) the end of such twenty (20) day period or (y) the
acceptance or rejection by each Warrantholder of the Transferee’s or
Transferor’s offer, as the case may be, neither the Transferor nor its
Affiliates will complete any sale of shares of Stock to the Transferee.
Thereafter, for a period of sixty (60) days after the prohibition under the
preceding sentence shall have terminated, the Transferor may sell to the
Transferee for the consideration stated and on the terms set forth in the
Transfer Notice the shares of Stock stated in the Transfer Notice as subject to
purchase by the Transferee, provided that the Transferor or Transferee, as the
case may be, shall simultaneously purchase the number of shares of Stock as
calculated above from such Warrantholder if such Warrantholder has accepted the
Transferor’s or Transferee’s offer. The Company shall take any and all actions
necessary to facilitate the timely issuance of Conversion Shares in connection
with any such purchase. The provisions of this Section 2.3 shall not apply to
transfers between the Transferor and any of its Affiliates or between Affiliates
of the Transferor.
          (b) Notwithstanding anything contained in Section 2.3(a) to the
contrary, transfers of (x) shares of Stock by a Transferor to such Transferor’s
spouse, parents, siblings, children or grandchildern, or other member of the
Transferor’s immediate or extended family (including relatives by marriage), or
to a custodian, trustee or other fiduciary for the account of Transferor or
members of Transferor’s immediate or extended family in connection with an
estate planning transaction shall not be subject to the provisions set forth in
Section 2.3(a); provided that prior to such transfer, any such Transferee
agrees, in a writing reasonably satisfactory to Warrantholders, to the
restrictions set forth in this Agreement as to such transferred Stock.
ARTICLE III
REGISTRATION RIGHTS
          SECTION 3.1 Registration on Request. (a) Upon the written request of
the Warrantholders holding of record Warrants exercisable for more than fifty
percent (50%) of the Conversion Shares (collectively referenced as the
“Initiating Holder”), requesting that the Company effect the registration under
the Securities Act of all or part of such Initiating Holder’s Registrable
Securities and specifying the intended method of disposition thereof, the
Company will promptly give written notice of such requested registration to all
holders of Registrable Securities, and thereupon the Company will use its
reasonable best efforts to effect the registration under the Securities Act, in
the following priority, of:
          (i) the Registrable Securities which the Company has been so requested
to register by the Initiating Holder for disposition in accordance with the
intended method of disposition stated in such request;

6



--------------------------------------------------------------------------------



 



          (ii) all other Registrable Securities the holders of which shall have
made a written request to the Company for registration thereof within thirty
(30) days after the giving of such written notice by the Company (which request
shall specify the intended method of disposition of such Registrable
Securities); and
          (iii) all shares of Stock which the Company may elect to register in
connection with the registration of Registrable Securities pursuant to this
Section 3.1, whether for its own account or for the account of a holder of
Common Stock,
all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) as expeditiously as possible, but in no
event later than one hundred and eighty (180) days from the date of such
request, of the Registrable Securities and the additional shares of Stock, if
any, to be so registered; provided that (i) the Warrantholders and any other
holders of Registrable Securities as a class shall be entitled to not more than
two (2) registrations upon request pursuant to this Section 3.1 and (ii) the
Warrantholders shall not demand a registration under this Section 3.1 within
thirty (30) days of the Warrantholders’ receipt of the Company’s notice provided
pursuant to Section 3.1(a) or Section 3.2 (which shall in no way affect the
Warrantholders’ rights under Section 3.2).
          (b) Registrations under this Section 3.1 shall be on such appropriate
registration form of the Commission (i) as shall be selected by the Company and
(ii) as shall permit the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition specified in their
request for such registration. The Company agrees to include in any such
registration statement all information which holders of Registrable Securities
being registered shall reasonably request.
          (c) The Company will pay all Registration Expenses in connection with
any registration requested pursuant to this Section 3.1.
          (d) A registration requested pursuant to this Section 3.1 shall not be
deemed to have been effected (i) unless a registration statement with respect
thereto has been declared effective by the Commission; provided that a
registration which does not become effective after the Company has filed a
registration statement with respect thereto solely by reason of the refusal to
proceed by the Initiating Holder (other than a refusal to proceed based upon the
advice of counsel relating to a matter with respect to the Company) shall be
deemed to have been effected by the Company at the request of the Initiating
Holder unless the Initiating Holder shall have elected to pay all Registration
Expenses in connection with such registration, (ii) if, after it has become
effective, such registration is interfered with by any stop order, injunction or
other order or requirement of the Commission or other governmental agency or
court for any reason, other than by reason of some act or omission by any
Warrantholder or Warrant Securityholder, or (iii) the conditions to closing
specified in the purchase agreement or underwriting agreement entered into in
connection with such registration are not satisfied, other than by reason of
some act or omission by any Warrantholder or Warrant Securityholder.

7



--------------------------------------------------------------------------------



 



          (e) If a requested registration pursuant to this Section 3.1 involves
an underwritten offering, the underwriter or underwriters thereof shall be
selected by the holders of at least a majority (by a number of shares) of the
Registrable Securities as to which registration has been requested and shall be
reasonably acceptable to the Company.
          (f) If a requested registration pursuant to this Section 3.1 involves
an underwritten offering, and the managing underwriter shall advise the Company
(with a copy of any such notice being delivered by the Company to each holder of
Registrable Securities requesting registration) that, in its opinion, the number
of securities requested to be included in such registration (including
securities proposed to be sold for the account of the Company) exceeds the
number which can be sold in such offering within a price range acceptable to the
Initiating Holder, the Company will include in such registration, to the extent
of the number which the Company is so advised can be sold in such offering,
(i) first, Registrable Securities of the Warrantholders and Warrant
Securityholders requesting such registration, (ii) second, all shares proposed
to be included by the Company in such registration and (iii) third, all shares
other than Registrable Shares (any such shares with respect to any registration,
“Other Shares”) requested to be included in such registration by the holder or
holders thereof.
          SECTION 3.2 Incidental Registration. (a) If the Company at any time
proposes to register any of its securities under the Securities Act (other than
(x) by a registration on Form S-4 or S-8 or any successor or similar forms or
(y) pursuant to Section 3.1) whether for its own account or for the account of
the holder or holders of any Other Shares, it will each such time give prompt
written notice to each Warrant Securityholder of its intention to do so and of
Warrant Securityholders’ rights under this Section 3.2. Upon the written request
of Warrant Securityholders holding fifty percent (50%) of Conversion Shares
and/or Warrants made within 20 days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be disposed of by
the Warrant Securityholders and the intended method of disposition thereof), the
Company will use its reasonable best efforts to effect the registration under
the Securities Act of all Registrable Securities which the Company has been so
requested to register by the holders thereof, to the extent requisite to permit
the disposition (in accordance with the intended methods thereof as aforesaid)
of the Registrable Securities so to be registered, by inclusion of such
Registrable Securities in the registration statement which covers the securities
which the Company proposes to register; provided that if, at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such securities, the Company may, at its election,
give written notice of such determination to each holder of Registrable
Securities and, thereupon, (i) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of the Warrant Securityholders to request that such registration be
effected as a registration under Section 3.1, and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities, without prejudice, however, to the rights of any Warrant
Securityholder entitled to do so to request that such Registration be effected
as a

8



--------------------------------------------------------------------------------



 



Registration under Section 3.1. No registration effected under this Section 3.2
shall relieve the Company of its obligation to effect any registration upon
request under Section 3.1, nor shall any such registration hereunder be deemed
to have been effected pursuant to Section 3.1. The Company will pay all
Registration Expenses in connection with each registration of Registrable
Securities pursuant to this Section 3.2.
          (b) If the Company at any time proposes to register any of its
securities under the Securities Act as contemplated by this Section 3.2 and such
securities are to be distributed by or through one or more underwriters, the
Company will, if requested by any holder of Registrable Securities as provided
in this Section 3.2, use its reasonable best efforts to arrange for such
underwriters to include all the Registrable Securities to be offered and sold by
such holder among the securities to be distributed by such underwriters,
provided that if the managing underwriter of such underwritten offering shall
inform the Company and holders of the Registrable Securities requesting such
registration and all other holders of any Other Shares which shall have
exercised, in respect of such underwritten offering, registration rights
comparable to the rights under this Section 3.2 by letter of its belief that
inclusion in such distribution of all or a specified number of such securities
proposed to be distributed by such underwriters would interfere with the
successful marketing of the securities being distributed by such underwriters
(such letter to state the basis of such belief and the approximate number of
such Registrable Securities and such Other Shares proposed so to be registered
which may be distributed without such effect), then the Company may, upon
written notice to all holders of such Registrable Securities and holders of such
Other Shares, reduce pro rata (if and to the extent stated by such managing
underwriter to be necessary to eliminate such effect) the number of such
Registrable Securities and Other Shares the registration of which shall have
been requested by each holder thereof so that the resultant aggregate number of
such Registrable Securities and Other Shares so included in such registration,
together with the number of securities to be included in such registration for
the account of the Company, shall be equal to the number of shares stated in
such managing underwriter’s letter.
          SECTION 3.3 Registration Procedures. (a) If and whenever the Company
is required to effect the registration of any Registrable Securities under the
Securities Act as provided in Sections 3.1 and 3.2, the Company shall, as
expeditiously as possible:
          (i) prepare and (within sixty (60) days after the end of the period
within which requests for registration may be given to the Company or in any
event as soon thereafter as possible; provided that, in the case of a
registration pursuant to Section 3.1, such filing to be made within sixty
(60) days after the initial request of Initiating Holder of Registrable
Securities or in any event as soon thereafter as possible) file with the
Commission the requisite registration statement to effect such registration
(including such audited financial statements as may be required by the
Securities Act) and thereafter use its reasonable best efforts to cause such
registration statement to become and remain effective; provided further that the
Company may discontinue any registration of its securities which are not
Registrable Securities at any time prior to the effective date of the
registration statement relating thereto; provided further that before filing
such registration statement or any amendments thereto, the Company will furnish
to the

9



--------------------------------------------------------------------------------



 



counsel selected by the holders of Registrable Securities which are to be
included in such registration copies of all such documents proposed to be filed,
which documents will be subject to the review of such counsel;
          (ii) prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement until the
earlier of (x) in the case of a registration pursuant to Section 3.1, the
expiration of 120 days after such registration statement becomes effective, or
(y) in the case of a registration pursuant to Section 3.2, the expiration of
ninety (90) days after such registration statement becomes effective;
          (iii) furnish to each seller of Registrable Securities covered by such
registration statement and each underwriter, if any, of the securities being
sold by such seller such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents, as such seller and underwriter, if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller;
          (iv) register or qualify all Registrable Securities and other
securities covered by such registration statement under blue sky or similar laws
of such jurisdictions as any seller thereof and any underwriter of the
securities being sold by such seller shall reasonably request, to keep such
registrations or qualifications in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable such seller and underwriter to consummate the
disposition in such jurisdictions of the securities owned by such seller, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would not
but for the requirements of this subdivision (iv) be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction or to consent
to general service of process in any such jurisdiction;
          (v) cause all Registrable Securities covered by such registration
statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Registrable Securities;
          (vi) furnish to each seller of Registrable Securities a signed
counterpart, addressed to such seller and the underwriters, if any, of
          (x) an opinion of counsel for the Company, dated the effective date of
such registration statement (and, if such registration includes an

10



--------------------------------------------------------------------------------



 



underwritten public offering, an opinion dated the date of the closing under the
underwriting agreement), reasonably satisfactory in form and substance to such
seller, and
          (y) a “comfort” letter, dated the effective date of such registration
statement (and, if such registration includes an underwritten public offering, a
letter dated the date of the closing under the underwriting agreement), signed
by the independent public accountants who have certified the Company’s financial
statements included in such registration statement,
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities;
          (vii) notify the holders of Registrable Securities and the managing
underwriter or underwriters, if any, promptly and confirm such advice in writing
promptly thereafter:
          (A) when the registration statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement has been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;
          (B) of any request by the Commission for amendments or supplements to
the registration statement or the prospectus or for additional information;
          (C) of the issuance by the Commission of any stop order suspending the
effectiveness of the registration or the initiation of any proceedings by any
Person for that purpose; and
          (D) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;
          (viii) notify each seller of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, upon the Company’s discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, and at the request of any such seller
promptly prepare and furnish to such seller and each underwriter, if any, a

11



--------------------------------------------------------------------------------



 



reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing;
          (ix) make every reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of the registration statement at the earliest
possible moment;
          (x) otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission, and make available to its security holders,
as soon as reasonably practicable, an earnings statement covering the period of
at least twelve months, but not more than eighteen months, beginning with the
first full calendar quarter after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act;
          (xi) make available for inspection by a representative of the holders
of Registrable Securities participating in the offering, any underwriter
participating in any disposition pursuant to the registration and any attorney
or accountant retained by such selling holders or underwriter (each, an
“Inspector”), all financial and other records, pertinent corporate documents and
properties of the Company (the “Records”), and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such registration; provided that the Company
shall not be required to comply with this subdivision (xi) if there is a
reasonable likelihood, in the judgment of the Company based upon advice from its
legal counsel, that such delivery could result in the loss of any
attorney-client privilege related thereto; and provided further that Records
which the Company determines, in good faith, to be confidential and which it
notifies the Inspectors are confidential shall not be disclosed by the
Inspectors (other than to any holder of Registrable Securities participating in
the offering) unless (x) such Records have become generally available to the
public or (y) the disclosure of such Records may be necessary or appropriate
(A) to comply with any law, rule, regulation or order applicable to any such
Inspectors or holder of Registrable Securities, (B) in response to any subpoena
or other legal process or (C) in connection with any litigation to which such
Inspectors or any holder of Registrable Securities is a party (provided that the
Company is provided with reasonable notice of such proposed disclosure and a
reasonable opportunity to seek a protective order or other appropriate remedy
with respect to such Records);
          (xii) provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such registration statement
from and after a date not later than the effective date of such Registration
Statement;
          (xiii) use its reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange on
which any of the Stock is then listed and, if not so listed, to be listed on
NASDAQ’s automated quotation system and, if listed thereon, use its reasonable
best efforts to secure designation of all

12



--------------------------------------------------------------------------------



 



such Registrable Securities covered by such registration statement as a NASDAQ
“national market system security” within the meaning of Rule 11Aa2-1 of the
Securities and Exchange Commission and, without limiting the generality of the
foregoing, to arrange for at least two market makers to register as such with
respect to such Registrable Securities with the NASD; and
          (xiv) use its best efforts to provide a CUSIP number for the
Registrable Securities, not later than the effective date of the registration;
the Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such seller and the distribution of such securities as the Company may from time
to time reasonably request in writing for purposes of preparing the relevant
registration statement and amendments and supplements thereto.
          (b) Each holder of Registrable Securities agrees by acquisition of
such Registrable Securities that, upon receipt of any notice from the Company of
the occurrence of any event of the kind described in subdivision (viii) of
Section 3.3(a), such holder will forthwith discontinue such holder’s disposition
of Registrable Securities pursuant to the registration statement relating to
such Registrable Securities until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by subdivision (viii) of
Section 3.3(a). In the event the Company shall give any such notice, the periods
specified in subdivision (ii) of Section 3.3(a) shall be extended by the length
of the period from and including the date when each seller of any Registrable
Securities covered by such registration statement shall have received such
notice to the date on which each such seller has received the copies of the
supplemented or amended prospectus contemplated by subdivision (viii) of
Section 3.3(a).
          (c) If any such registration or comparable statement refers to any
holder of Registrable Securities by name or otherwise as the holder of any
securities of the Company, then such holder shall have the right to require, in
the event that such reference to such holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force, the
deletion of the reference to such holder.
          SECTION 3.4 Underwritten Offerings. (a) If requested by the
underwriters for any underwritten offering by holders of Registrable Securities
pursuant to a registration requested under Section 3.1, the Company will enter
into an underwriting agreement with such underwriters for such offering, such
agreement to be satisfactory in substance and form to the Company, each such
holder and the underwriters, and to contain such representations and warranties
by the Company and such other terms as are generally prevailing in agreements of
such type, including, without limitation, indemnities to the effect and to the
extent provided in Section 3.5. The holders of the Registrable Securities will
reasonably cooperate with the Company in the negotiation of the underwriting
agreement.
          (b) Each holder of Registrable Securities agrees by acquisition of
such Registrable Securities not to sell, make any short sale of, loan, grant any
option for the purchase

13



--------------------------------------------------------------------------------



 



of, effect any public sale or distribution of or otherwise dispose of any equity
securities of the Company, during the ten days prior to and the 90 days after
the effective date of any underwritten registration pursuant to Section 3.1 or
3.2 has become effective, except as part of such underwritten registration,
whether or not such holder participates in such registration, and except as
otherwise permitted by the managing underwriter of such underwriting (if any).
Each holder of Registrable Securities agrees that the Company may instruct its
transfer agent to place stop transfer notations in its records to enforce this
Section 3.4(b).
          (c) The Company agrees (x) not to sell, make any short sale of, loan,
grant any option for the purchase of, effect any public sale or distribution of
or otherwise dispose of its equity securities or securities convertible into or
exchangeable or exercisable for any of such securities during the ten days prior
to and the 90 days after the effective date of any registration pursuant to
Section 3.1 or 3.2 has become effective, except (i) as part of such
registration, (ii) pursuant to registrations on Form S-4 or S-8 or any successor
or similar forms thereto or (iii) as otherwise permitted by the managing
underwriter of such offering (if any), and (y) to use all reasonable efforts to
cause each holder of its equity securities or any securities convertible into or
exchangeable or exercisable for any of such securities, in each case purchased
from the Company at any time after the date of this Agreement (other than in a
public offering) to agree not to sell, make any short sale of, loan, grant any
option for the purchase of, effect any public sale or distribution of or
otherwise dispose of such securities during such period except as part of such
underwritten registration; provided that no holder of Registrable Securities
included in any underwritten registration shall be required to make any
representations or warranties to the Company or the underwriters other than
representations and warranties regarding such holder and such holder’s intended
method of distribution.
          (d) No Person may participate in any underwritten offering hereunder
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved, subject to the terms and
conditions hereof, by the Person or a majority of the Persons entitled to
approve such arrangements and (ii) completes and executes all agreements,
questionnaires, indemnities and other documents (other than powers of attorney)
reasonably required under the terms of such underwriting arrangements.
          SECTION 3.5 Indemnification. (a) The Company agrees to indemnify and
hold harmless each holder of Registrable Securities whose Registrable Securities
are covered by any registration statement, its directors, officers, affiliates
and partners, and each other Person, if any, who controls such holder within the
meaning of the Securities Act (and any broker or dealer through whom such shares
may be sold), against any losses, claims, damages, expenses or liabilities,
joint or several, to which any such indemnified party may become subject under
the Securities Act or any other statute or at common law or otherwise, insofar
as such losses, claims, damages, expenses or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act or any filing with any state
securities commissions or agency, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any

14



--------------------------------------------------------------------------------



 



amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of any rule
or regulation promulgated under the Securities Act or any state securities laws
or regulations applicable to the Company and relating to action or inaction
required of the Company in connection with such registration, and the Company
will reimburse each such indemnified party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding whether or not resulting in
any liability; provided that the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement or any such state securities commission or agency
filing, any such preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such holder or
controlling person specifically for use in the preparation thereof or from any
breach of this Agreement by any such holder. In addition, the Company shall
indemnify any underwriter of such offering and each other Person, if any, who
controls any such underwriter within the meaning of the Securities Act in
substantially the same manner and to substantially the same extent as the
indemnity herein provided to each Indemnified Party. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such holder or any such director, officer, affiliate, partner, underwriter or
controlling person and shall survive the transfer of such securities by such
holder.
          (b) Each prospective seller of Registrable Securities hereunder shall
indemnify and hold harmless (in the same manner and to the same extent as set
forth in subdivision (a) of this Section 3.5) the Company, each director of the
Company, each officer of the Company and each other Person, if any, who controls
the Company within the meaning of the Securities Act, with respect to any untrue
statement or alleged untrue statement in or omission or alleged omission to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading from, such registration statement, or
filing with any state securities commission or agency, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereof, if such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such seller specifically for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement. Any such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person and shall survive the transfer
of such securities by such seller. The amount payable by any prospective seller
of Registrable Securities with respect to the indemnification set forth in this
subsection (b) in connection with any offering of securities will not exceed the
amount of net proceeds received by such prospective seller pursuant to such
offering.
          (c) Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in the
preceding

15



--------------------------------------------------------------------------------



 



subdivisions of this Section 3.5, such indemnified party will, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the latter of the commencement of such action; provided that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding subdivisions of this
Section 3.5, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party shall be
entitled to participate in and to assume the defense thereof, jointly with any
other indemnifying party similarly notified, to the extent that the indemnifying
party may wish, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement of any such action which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation. No indemnified party shall consent to entry of any judgment
or enter into any settlement of any such action the defense of which has been
assumed by an indemnifying party without the consent of such indemnifying party.
          (d) If the indemnification provided for in the preceding subdivisions
of this Section 3.5 is unavailable to an indemnified party in respect of any
expense, loss, claim, damage or liability referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such expense, loss, claim, damage or liability (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the holder or underwriter, as the case may be, on the other from the
distribution of the Registrable Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and of the
holder or underwriter, as the case may be, on the other in connection with the
statements or omissions which resulted in such expense, loss, damage or
liability, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the holder or underwriter,
as the case may be, on the other in connection with the distribution of the
Registrable Securities shall be deemed to be in the same proportion as the total
net proceeds received by the Company from the initial sale of the Registrable
Securities by the Company to the purchaser bear to the gain realized by the
selling holder or the underwriting discounts and commissions received by the
underwriter, as the case may be. The relative fault of the Company on the one
hand and of the holder or underwriter, as the case may be, on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission to state a material fact relates
to information supplied by the Company, by the holder or by the underwriter and
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; provided that the foregoing
contribution agreement shall not inure to the benefit of any indemnified party
if indemnification would be unavailable to such indemnified party by reason of
the proviso contained in the first sentence of

16



--------------------------------------------------------------------------------



 



subdivision (a) of this Section 3.5, and in no event shall the obligation of any
indemnifying party to contribute under this subdivision (d) exceed the amount
that such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under subdivisions (a) or
(b) of this Section 3.5 had been available under the circumstances.
          The Company and the holders of Registrable Securities agree that it
would not be just and equitable if contribution pursuant to this subdivision
(d) were determined by pro rata allocation (even if the holders and any
underwriters were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph and subdivision (c) of this
Section 3.5. The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
          Notwithstanding the provisions of this subdivision (d), no holder of
Registrable Securities or underwriter shall be required to contribute any amount
in excess of the amount by which (i) in the case of any such holder, the net
proceeds received by such holder from the sale of Registrable Securities or
(ii) in the case of an underwriter, the total price at which the Registrable
Securities purchased by it and distributed to the public exceeds, in any such
case, the amount of any damages that such holder or underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
          SECTION 3.6 Rule 144; Rule 144A. (a) If the Company shall have filed a
registration statement pursuant to Section 12 of the Exchange Act or a
registration statement pursuant to the Securities Act, the Company will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the Commission thereunder and will take
such further action as any holder of Registrable Securities may reasonably
request, all to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission. Upon the request of any holder
of Registrable Securities, the Company will deliver to such holder a written
statement as to whether it has complied with such requirements.
          (b) The Company represents and warrants that as of the date hereof,
the Stock is not, and is not part of a class of securities that is, listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in an automated inter-dealer quotation system. For so long as any shares
of Registrable Securities are restricted securities within the meaning of
Rule 144(a)(3) under the Securities Act, the Company covenants and agrees that
it shall, during any period in which it is not subject to Section 13 or 15(d) of
the Exchange Act, make available to any holder of Registrable Securities in
connection with the sale of such holder’s Registrable Securities and any
prospective purchaser of Registrable Securities from

17



--------------------------------------------------------------------------------



 



such holder, in each case upon request, the information specified in, and
meeting the requirements of, Rule 144A(d)(4) under the Securities Act.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES; COVENANTS
          SECTION 4.1 Organization and Standing. The Company is a corporation
duly organized and validly existing under the laws of the State of Florida and
is in good standing under such laws. The Company has all requisite corporate
power and authority to own and operate its properties and assets, and to carry
on its business as presently conducted and as proposed to be conducted. The
Company is duly qualified and authorized to transact business and is in good
standing as a foreign corporation in each jurisdiction in which the failure so
to qualify would have a material adverse effect on the business, assets,
operating results, prospects or financial condition of the Company.
          SECTION 4.2 Corporate Power. The Company has all requisite legal and
corporate power and authority to execute and deliver this Agreement, to sell and
issue each of the Warrants, to issue the Common Stock issuable upon exercise of
the Warrants and to carry out and perform its obligations under the terms of
this Agreement and each of the Warrants.
          SECTION 4.3 Authorization. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution, delivery and performance of this Agreement, each of
the Warrants, the authorization, sale, issuance (or reservation for issuance)
and delivery of the Warrants and the Conversion Shares issuable thereunder and
the performance of all of the Company’s obligations hereunder and pursuant to
the Warrants have been taken or will be taken prior to the date hereof. This
Agreement and each of the Warrants constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.
          SECTION 4.4 Valid Issuance of Stock. The Conversion Shares have been
duly and validly reserved and, when issued, sold and delivered in compliance
with the applicable provisions of the Warrants and this Agreement, will be duly
and validly issued, fully paid and issued in compliance with applicable federal
and state securities laws, and the Conversion Shares will be free and clear of
any liens or encumbrances; provided, however, that the Conversion Shares may be
subject to restrictions on transfer under state and/or federal securities laws.
Subject to restrictions on transfer under state and/or federal securities laws,
the Conversion Shares are not subject to any preemptive rights, rights of first
refusal or other restrictions on transfer.
          SECTION 4.5 Reservation of Shares. For so long as any Warrantholder
shall have any right to receive Conversion Shares, the Company shall reserve and
keep available out of its authorized but unissued Common Stock the full number
of shares of Common Stock

18



--------------------------------------------------------------------------------



 



deliverable upon exercise of each of the Warrants and shall, at its own expense,
take all such actions and obtain such permits and orders as may be necessary to
enable the Company lawfully to issue such Conversion Shares.
ARTICLE V
MISCELLANEOUS
          SECTION 5.1 Notices. All notices and other communications provided for
hereunder shall be dated and in writing and shall be deemed to have been given
(i) if given by telecopy, when such telecopy is transmitted to the telecopy
number specified in this Section and telephonic confirmation of receipt thereof
is obtained, (ii) if given by electronic mail, when such electronic mail is
transmitted with a confirmation sent by regular U.S. Mail, or (iii) if given by
mail, prepaid overnight courier or any other means, when received at the address
specified in this Section or when delivery at such address is refused. Such
notices shall be addressed to the appropriate party to the attention of the
person who executed this Agreement at the address or telecopy number set forth
under such party’s signature below (or to the attention of such other person or
to such other address or telecopy number as such party shall have furnished to
each other party in accordance with this Section 5.1).
          SECTION 5.2 Binding Nature of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto or their successors in interest, except as expressly otherwise provided
herein.
          SECTION 5.3 Descriptive Headings. The descriptive headings of the
several sections and paragraphs of this Agreement are inserted for reference
only and shall not limit or otherwise affect the meaning hereof.
          SECTION 5.4 Specific Performance. Without limiting the rights of each
party hereto to pursue all other legal and equitable rights available to such
party for the other parties’ failure to perform their obligations under this
Agreement, the parties hereto acknowledge and agree that the remedy at law for
any failure to perform their obligations hereunder would be inadequate and that
each of them, respectively, shall be entitled to specific performance,
injunctive relief or other equitable remedies in the event of any such failure.
          SECTION 5.5 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW. EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
GEORGIA AND ANY GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED

19



--------------------------------------------------------------------------------



 



HEREBY. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 5.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
          SECTION 5.6 Counterparts. This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.
          SECTION 5.7 Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
          SECTION 5.8 Entire Agreement. This Agreement is intended by the
parties hereto as a final and complete expression of their agreement and
understanding in respect to the subject matter contained herein. This Agreement
supersedes all prior agreement and understandings, written or oral, between the
parties with respect to such subject matter.
          SECTION 5.9 Amendment and Waiver. Any provision of this Agreement may
be amended if, but only if, such amendment is in writing and is signed by the
Company, a majority in interest of the Stockholders, and a majority in interest
of the Warrant Securityholders. Any provision may be waived if, but only if,
such waiver is in writing and is signed by the party or parties waiving such
provision and for whose benefit such provision is intended.
          SECTION 5.10 No Third Party Beneficiaries. Nothing in this Agreement
shall convey any rights upon any person or entity which is not a party or an
assignee of a party to this Agreement.
          SECTION 5.11 Transferability of Registration Rights. For all purposes
of this Agreement, the holders of Registrable Securities shall include not only
the Warrant Securityholder but also any permitted assignee or transferee of the
Warrant Securityholder. The Warrant Securityholder may assign or transfer their
respective rights under this Agreement to any Person to whom such Warrant
Securityholders transfer any Registrable Shares, provided, however, that such
assignee or transferee agrees in writing to be bound by all of the provision of
this Agreement.

20



--------------------------------------------------------------------------------



 



          SECTION 5.12 Assignment or Transfer of the Term Loan Under the Credit
Agreement.
          If any Warrantholder assigns or otherwise transfers all or any of its
Term Loan (as defined in the Credit Agreement) (including by selling
participations therein to any Person, such Warrantholder may request (upon
10 days’ prior notice to the Company) that (a) the Warrants then held by such
Warrantholder be canceled on the date of such assignment and transfer and (b) a
like number of Warrants be issued by the Company to the Person to whom such Term
Loan, or portion thereof, is being assigned or otherwise transferred. Upon the
date specified in such request:
          (i) The Company shall issue, and such Warrantholder shall surrender
(or cause to be surrendered ) for cancellation, such number of Warrants as
aforesaid, provided that such issuance shall not violate the Securities Act or
any applicable state securities laws;
          (ii) The Company will deliver to each Person that receives a
certificate for Warrants a legal opinion from counsel to the Company reasonably
acceptable to such Person, covering matters reasonably requested by such Person
relating to the Warrants; and
          (iii) The Company will deliver a certificate to each Person that
receives Warrants affirming the representations and warranties contained in
Article IV hereof as of such date.
          SECTION 5.13 Meetings; Board of Managers. So long as the Warrants
remain outstanding and Chatham or any of its affiliates is the holder thereof,
or Chatham or any of its affiliates is an owner any of the Stock of the Company,
the Company shall provide Chatham Capital with not less than five (5) Business
Days prior written notice of all meetings of any and all classes of shareholders
and any board of directors (or equivalent) of the Company or any committee
thereof (any such board of directors or equivalent, which now exists or
hereafter may be formed by the Company, hereinafter the “Board of Directors”)
(except in the case of emergency meetings, in which case such written notice
shall be given to Chatham Capital at the same time as that given to the relevant
shareholders/directors (or equivalent)) and the Company shall permit two (2)
representatives of Chatham Capital to attend and observe such meetings and
adjournments thereof (“Observer Rights”). From and after the date on which all
Obligations under the Credit Agreement have been repaid in full in cash and all
commitments to provide additional credit under the Credit Agreement have been
terminated, upon receipt of Chatham Capital’s written request , the Company,
together with the Stockholders, shall within thirty (30) days nominate and cause
to be elected to the Board of Directors a representative of Chatham Capital who
has been designated by Chatham Capital in writing to the Company (such
representative designated by Chatham Capital from time to time, a “Chatham
Representative”). The Chatham Representative shall be entitled to continue to
remain a member of the Company’s Board of Directors and the Company, together
with the Stockholders, shall cause the Chatham Representative to be re-elected
for successive terms so long as the Warrants remain outstanding and Chatham or
any of its affiliates is the holder thereof with the right to purchase under the

21



--------------------------------------------------------------------------------



 



Warrants at least five percent (5%) of the Stock of the Company on a
Fully-Diluted Basis, or Chatham or any of its affiliates are an owner of at
least five percent (5%) of the Stock of the Company (such period, the “Chatham
Representative Period”). While any Chatham Representative is a member of the
Company’s Board of Directors, the Observer Rights described above shall not be
deemed to be in effect. The Chatham Representative may only be removed with the
prior written consent of Chatham Capital and if so removed, must be replaced
with a new representative designated in writing by Chatham Capital if desired by
Chatham Capital. In the event any Chatham Representative shall resign, the
Company shall promptly replace such person with a new representative designated
in writing by Chatham Capital who shall then become the Chatham Representative.
At the conclusion of the Chatham Representative Period, no further obligation
shall exist to cause the Chatham Representative to remain a member of the
Company’s Board of Directors. Because of the difficulty of measuring economic
losses to Chatham Capital as a result of a breach of the foregoing covenants and
agreements, and because of the immediate and irreparable damage that could be
caused to Chatham Capital for which it would have no other adequate remedy, the
Company acknowledges and agrees that the foregoing covenants and agreements may
be enforced against it by injunctions, restraining orders and other equitable
remedies.
[Signature Pages Follow]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the date first above written.

            COMPANY:

BROOKSIDE TECHNOLOGY HOLDINGS CORP.
      By:           Name:         Title:  
Address:
      Facsimile:     

[Signature Page to Warrantholder Rights Agreement]





--------------------------------------------------------------------------------



 



            WARRANTHOLDERS:

CHATHAM CAPITAL MANAGEMENT III, LLC, not individually, but as agent for Chatham
Investment Fund
QP III, LLC and Chatham Investments Fund III, LLC
      By:   Chatham Capital Holdings, Inc.       Its:   Manager                
  By:         Name:       Title:      

[Signature Page to Warrantholder Rights Agreement]





--------------------------------------------------------------------------------



 



            STOCKHOLDERS:
            Mike Dance                          Mike Nole                       
                                                                               
              VICIS CAPITAL MASTER FUND — SERIES A
      By:         Name:       Title:         VICIS CAPITAL MASTER FUND — SERIES
B
      By:         Name:       Title:      

[Signature Page to Warrantholder Rights Agreement]

